Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2022

                                      No. 04-22-00283-CR

                            EX PARTE Amanda Marie MONTOYA

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11671
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
       On December 7, 2021, Appellant filed her notice of appeal in the trial court, but the
notice was not forwarded to this court until May 12, 2022. See TEX. R. APP. P. 25.2(c)(1), (e).
        On May 18, 2022, the State moved this court to dismiss this appeal for want of
prosecution. The State noted the five-month delay in this court receiving the notice of appeal,
and it argued that Appellant had done nothing to advance the case or prosecute the appeal.
       Since then, the clerk’s and reporter’s records have been filed, and Appellant’s brief is due
on June 29, 2022.
       The State’s motion to dismiss this appeal for want of prosecution is denied.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court